Allowable Subject Matter
After a further search and thorough examination of the present application and in light of the prior art made of record and the applicant’s arguments, claims 1-4, 6-11 and 13-15 (now renumbered 1-13 for issue) are found to be in condition for allowance.


Reason for Allowance
The following is an examiner's statement of reasons for allowance: 
The claims are allowable over the prior art of record since the cited reference taken individually or in combination fails to particularly disclose “wherein the first two-dimensional image obtained by the first camera arranged on the unmanned aerial vehicle comprises an image of the vehicle provided with the second camera photographing the second two-dimensional image of the site in front of the vehicle, and generating a global map based on the first two-dimensional image of the driving site comprises: performing three-dimensional reconstruction on the first two-dimensional image, to obtain a three-dimensional model of the driving site; determining a position of the vehicle and a destination in the three-dimensional model of the driving site by performing an image recognition on the first two-dimensional image; and annotating the three-dimensional model of the driving site based on the determined position, to generate the global map.” as recited in the claims.
No other relevant prior art has been found to anticipate or obviate the claimed matter as specifically recited in the claimed limitations.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 




/SAMUEL D FEREJA/Examiner, Art Unit 2487